Exhibit 99.1 JOINT FILING AGREEMENT In accordance with Rule 13d-1(k)(1)(iii) under the Securities Exchange Act of 1934, as amended, the persons named below agree to the joint filing on behalf of each of them of a Statement on Schedule 13D dated August 23, 2013 (including amendments thereto) with respect to the shares of Common Stock of Wilhelmina International, Inc. This Joint Filing Agreement shall be filed as an Exhibit to such Statement. Dated: August 23, 2013 NEWCASTLE PARTNERS, L.P. By: Newcastle Capital Management, L.P., its General Partner By: Newcastle Capital Group, L.L.C., its General Partner By: NCM Services Inc., its Sole Member By: /s/ Mark E.Schwarz Mark E. Schwarz, its Chief Executive Officer NEWCASTLE CAPITAL MANAGEMENT, L.P. By:Newcastle Capital Group, L.L.C., its General Partner By: NCM Services Inc., its Sole Member By: /s/ Mark E. Schwarz Mark E. Schwarz, its Chief Executive Officer NEWCASTLE CAPITAL GROUP, L.L.C. By: NCM Services Inc., its Sole Member By: /s/ Mark E. Schwarz Mark E. Schwarz, its Chief Executive Officer NCM SERVICES INC. By: /s/ Mark E. Schwarz Mark E. Schwarz, its Chief Executive Officer SCHWARZ 2 By: /s/ Mark E. Schwarz Mark E. Schwarz, Trustee /s/ Mark E. Schwarz MARK E. SCHWARZ /s/ John P. Murray JOHN P. MURRAY /s/ James Dvorak JAMES DVORAK /s/ Clinton Coleman CLINTON COLEMAN /s/ Evan Stone EVAN STONE
